DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 16/862,943 filed on 4/30/2020 is presented for examination by the Examiner. Claims 1-20 are currently pending in the present application.

Drawings
The drawings are objected to because the Figures  5-7, 11 and 12 are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
As required by M.P.E.P. 609, the Applicant's submission of the Information Disclosure Statement dated 7/23/2020 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending.

Claim Objections
Claim 5 is objected to because of the following informalities:
	As per claim 5, the limitation “combining each one or more first sentiment scores associated with a time unit of the one or more time units to determine the first distribution” should be written as “combining each one or more first sentiment scores associated with a time unit of the one or more time units to determine the [first]second distribution”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 5 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	As per claims 2, 5 and 8; the claims recite the limitations that contain subject matters which were not described in the Applicant’s instant specification. Clarification is respectfully required. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	As per claims 1, 13 and 17; the claims recite:
	“determining, based on the one or more health monitoring logs, a first distribution of symptomatic prediction labels over a first period of time associated with the one or more health monitoring logs”, which renders the claims indefinite. The claims and the specification provide no guidance as how the “first distribution of symptomatic prediction labels over a first period of time” is determined? And what the “first distribution” is identified and/or recognized as such. There appear to be missing essential elements. Clarification is respectfully required.
	“processing the one or more health monitoring logs and using a sentiment detection machine learning model to determine a second distribution of extracted sentiment scores over the first period of time”, which renders the claims indefinite. The claims and the specification provide no guidance as how the “second distribution of extracted sentiment scores over the first period of time” is determined? And what the “second distribution” is identified and/or recognized as such. There appear to be missing essential elements. Clarification is respectfully required.
	“generating, based on the first distribution and the second distribution, an aggregate distribution of inferred health-related predictions over the first period of time”, which renders the claims indefinite. The claims provide and the specification no guidance as how the “aggregate distribution of inferred health-related predictions over the first period of time” is generated? And what the “aggregate distribution” is identified and/or recognized as such. There appear to be missing essential elements. Clarification is respectfully required.
	“providing a presentation for display via a user interface, wherein the presentation comprises the aggregate distribution”, which renders the claims indefinite. The claims provide no guidance as what the “aggregate distribution” is identified and/or recognized as “a presentation”. There appear to be missing essential elements. Clarification is respectfully required.

	Note, the dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the claim objection ant the rejections under the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph; and the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as set forth in this Office action.

Reasons for Allowance
After conducting different searches in PE2E - SEARCH, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the limitations of (in combination withal other features in the claim):
	“determining, based on the one or more health monitoring logs, a first distribution of symptomatic prediction labels over a first period of time associated with the one or more health monitoring logs;
	processing, the one or more health monitoring logs and using a sentiment detection machine learning model to determine a second distribution of extracted sentiment scores over the first period of time;
	generating, based on the first distribution and the second distribution, an aggregate distribution of inferred health-related predictions over the first period of time; and
	providing a presentation for display via a user interface, wherein the presentation comprises the aggregate distribution.”, as recited in the independent claims 1, 13 and 17.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        5/21/2022